Case 6:18-cr-00016-RWS-KNM Document 125-4 Filed 10/09/18 Page 1 of 1 PageID #: 1503                             ヽ




                                                                                      FlLED
                                         Causc Number 241‐ 0072‐ 17




                                                      §
      THE STATE OF TEXAS




                                                          §
      VS.

      IIEON Y00                             §                            Sn
      Agravated Assault宙 th a Dcadけ WCapon c2)

                                            OT10N FOR DISMISSAL
                                   STATE'SⅣ 【

      TO THE HONORABLEJUDGE OF TⅢ S COURT:

               Comes now the State, by and through her representative, Lucas Machicek, Assistant Criminal
      District Attomey of Smith County, Texas, in the above styled and numbered cause and requests that
      in the interest ofjustice this case be dismissed.

               While there was suffrcient probable cause at the time ofarrest and charge ofthe Defendant
      for this offense, it is the State's positionthat the interests ofjustice andjudicial economy would best
      be served if this charge is dismissed without prejudice. This Defendant has been indicted for the
      Second Degree Felony offense of Aggravated Assault in cause number 241-0576-17 arising out of
      the same circumstances underlying this case.

           THEREFORE, the State respectfully requests that this case be DISMISSED WITHOUT
      PREJUDICE.




                                                              SMITH COUNTY DISTRICT ATTORNEY
                                                              or ASSISTANT DISTRICT ATTORNEY



                                           ORDER OF DISMISSAL

             On this day came to be considered the Motion to Dismiss of the State's Attomey filed herein,
      and the Court is satisfied that the reasons so stated are good and sufficient to authorize such
      dismissal.   It is therefore ORDERED ADJUDGED AND DECREED                        that this action


                           W肌
                                                                                                          be




      鼈
                                                                              JACK
                                                                          JUDGE 241
                                                                          COURT,SMITH COUNTY
